Case 3:18-cv-00363-WHA Document 168-3 Filed 03/11/19 Page 1 of 5




             EXHIBIT B
Re: Uniloc USA, Inc. v.Case
                       Apple Inc., Case No. 18-cv-00572-WHA
                             3:18-cv-00363-WHA           Document                                                               168-3 Filed 03/11/19 Page 2 of 5


          Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA
          From: Daniel Nazer <daniel@eff.org>
          Date: 2/1/19, 10:05 AM
          To: Michael Pieja <MPIEJA@goldmanismail.com>, "Jacobs, Aaron" <ajacobs@princelobel.com>, Lauren Abendshien
          <labendshien@goldmanismail.com>, Alex Moss <alex@eff.org>, Doug Winnard <dwinnard@goldmanismail.com>
          CC: "Foster, James J." <jfoster@princelobel.com>, "Carlson, Steven C." <SCarlson@RobinsKaplan.com>, "Gannon, Kevin"
          <kgannon@princelobel.com>

          Aaron and counsel,

          EFF consents to the redacted version of the order being placed on the docket and consents to the administrative motion.

          We also note that, like Apple, EFF would have objected to the language of the proposed order you submitted to the court on Tuesday.
          EFF stated that it would not object to a stay allowing the court to consider a motion for reconsideration - we would have objected to a
          30 day stay before Uniloc is even required to file a motion for leave (indeed, you had represented that Uniloc intended to file that
          motion yesterday). We do not wish to multiply motion practice before the Court. But if it appears that the delay in public access is
          excessive, we will have to revisit whether EFF needs to file a renewed motion to intervene.

          In the future please provide us with the precise language of any proposed order ahead of Uniloc making any representations about EFF's
          consent or lack of objection.

          Best,

          Daniel



          On 2/1/19 7:48 AM, Michael Pieja wrote:

            Apple does not oppose this mo.on.

            Michael T. Pieja
            GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
            564 West Randolph Street· Suite 400· Chicago· IL· 60661
            direct: 312.881.5954 fax: 312.881.5197 cell: 415.420.8963
            mpieja@goldmanismail.com· www.goldmanismail.com

            The information contained in this communication is confidential and should be considered to be attorney work product and/or attorney-client privileged. This communication is the property of
            Goldman Ismail Tomaselli Brennan & Baum LLP and is intended only for the use of the addressee. If you are not the intended recipient, please notify the sender, delete the message, and note
            that any distribution or copying of this message is prohibited. Any discussion of tax matters contained herein is not intended or written to be used, and cannot be used, for the purpose of
            avoiding any penalties that may be imposed under federal tax laws.




            From: "Jacobs, Aaron" <ajacobs@princelobel.com>
            Date: Thursday, January 31, 2019 at 5:39 PM
            To: Lauren Abendshien <labendshien@goldmanismail.com>, Daniel Nazer <daniel@eff.org>, Alex Moss <alex@eff.org>, Doug Winnard
            <dwinnard@goldmanismail.com>, Michael Pieja <MPIEJA@goldmanismail.com>
            Cc: "Foster, James J." <jfoster@princelobel.com>, "Carlson, Steven C." <SCarlson@RobinsKaplan.com>, "Gannon, Kevin"
            <kgannon@princelobel.com>
            Subject: RE: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA

            Counsel,

            We are continuing to work on our proposed motion for leave to file a motion for reconsideration, and will hopefully get back to you regarding EFF’s
            comments in its letter tomorrow. You should also know that we are in the process of reaching out to approximately one-hundred entities whose
            confidential information is found in the documents Apple put into the record. In the interim, we propose to file the attached motion to ask that the court
            put on the public record the redacted version of the order on motion to dismiss and join party. (Of course, simply filing the motion will itself put the
            redacted version out to the public.) The attached motion is drafted under the theory that you will not oppose, but please let us know your position.

            Sincerely yours,
                   Aaron

            From: Lauren Abendshien [mailto:labendshien@goldmanismail.com]
            Sent: Tuesday, January 29, 2019 4:02 PM
            To: Jacobs, Aaron <ajacobs@princelobel.com>; Daniel Nazer <daniel@eﬀ.org>; Alex Moss <alex@eﬀ.org>
            Cc: Foster, James J. <jfoster@princelobel.com>; Carlson, Steven C. <SCarlson@RobinsKaplan.com>; Gannon, Kevin <kgannon@princelobel.com>; Michael Pieja
            <MPIEJA@goldmanismail.com>; Doug Winnard <dwinnard@goldmanismail.com>
            Subject: RE: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA

            Aaron,

            Though we believe that the court’s sealing order iden.ﬁed an appeal as the appropriate means for relief from that ruling, Apple takes no posi.on on a mo.on for
            reconsidera.on and will not oppose a mo.on to stay as referenced in your message below. However, should Uniloc not take an appeal within the .me period




1 of 13                                                                                                                                                                                                     3/5/19, 5:02 PM
Re: Uniloc USA, Inc. v.Case
                       Apple Inc., Case No. 18-cv-00572-WHA
                             3:18-cv-00363-WHA           Document                             168-3 Filed 03/11/19 Page 3 of 5

          speciﬁed by the district court’s order, and if the court has not otherwise stayed or granted reconsidera.on of that order by February 8 at noon PST, we understand
          the order as requiring us to ﬁle on the public docket unredacted versions of the documents at that .me.

          Please feel free to give me a call if you would like to discuss.


          Regards,
          Lauren


          Lauren Abendshien
          GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
          direct: 312.881.5998 fax: 312.881.5975 cell: 203.215.3736
          labendshien@goldmanismail.com· www.goldmanismail.com


          From: Jacobs, Aaron [mailto:ajacobs@princelobel.com]
          Sent: Tuesday, January 29, 2019 11:34 AM
          To: Lauren Abendshien; Daniel Nazer; Alex Moss
          Cc: Foster, James J.; Carlson, Steven C.; Gannon, Kevin; Michael Pieja; Doug Winnard
          Subject: RE: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA

          Counsel,

          Following up on EFF’s suggestion, Uniloc intends to move for a stay of the Court’s January 17, 2019, Order re Sealing of Order on Motion to Dismiss
          and Motion to Join Party, Case No. 18-cv-360, Dkt. No. 158; and Order Re Administrative Motions to File Under Seal and Motion to Intervene, Case
          No. 18-cv-360, Dkt. No. 159. In particular, Uniloc will request a stay concomitant with the period within which it may appeal these orders. Uniloc will
          further requests that, if it obtains leave of Court to file the planned a motion for reconsideration, the stay will remain in place for a period to extend to
          two weeks after the Court’s final disposition of said motion for reconsideration.

          Sincerely yours,
                 Aaron

          From: Lauren Abendshien [mailto:labendshien@goldmanismail.com]
          Sent: Tuesday, January 29, 2019 11:24 AM
          To: Daniel Nazer <daniel@eﬀ.org>; Jacobs, Aaron <ajacobs@princelobel.com>; Alex Moss <alex@eﬀ.org>
          Cc: Foster, James J. <jfoster@princelobel.com>; Carlson, Steven C. <SCarlson@RobinsKaplan.com>; Gannon, Kevin <kgannon@princelobel.com>; Michael Pieja
          <MPIEJA@goldmanismail.com>; Doug Winnard <dwinnard@goldmanismail.com>
          Subject: RE: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA

          Aaron,

          We were also able to download and review the materials. Apple takes no posi.on on Uniloc’s ﬁling a mo.on for reconsidera.on of the court’s recent sealing orders.


          Regards,
          Lauren


          Lauren Abendshien
          GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
          direct: 312.881.5998 fax: 312.881.5975 cell: 203.215.3736
          labendshien@goldmanismail.com· www.goldmanismail.com


          From: Daniel Nazer [mailto:daniel@eff.org]
          Sent: Monday, January 28, 2019 7:07 PM
          To: Jacobs, Aaron; Alex Moss
          Cc: Foster, James J.; Carlson, Steven C.; Gannon, Kevin; Michael Pieja; Lauren Abendshien; Doug Winnard
          Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA


          Aaron & counsel,

          I have attached a letter from EFF responding to Uniloc's recent correspondence and proposal.

          Best,

          Daniel

          On 1/28/19 12:04 PM, Daniel Nazer wrote:

                   Hi Aaron,

                   We were able to review the materials, thanks. I expect we'll be able to get back to you in detail today.




2 of 13                                                                                                                                                               3/5/19, 5:02 PM
Re: Uniloc USA, Inc. v.Case
                       Apple Inc., Case No. 18-cv-00572-WHA
                             3:18-cv-00363-WHA           Document                        168-3 Filed 03/11/19 Page 4 of 5

              Best,

              Daniel

              On 1/28/19 11:57 AM, Jacobs, Aaron wrote:
                      Counsel,

                      Please confirm that you were able to and did download the materials referenced below. We intend to move for leave to file a
                      motion for reconsideration by this Thursday, so we would appreciate your expeditious cooperation.

                      Sincerely yours,
                             Aaron

                      From: Jacobs, Aaron
                      Sent: Friday, January 25, 2019 12:52 PM
                      To: 'Daniel Nazer' <daniel@eﬀ.org>; Alex Moss <alex@eﬀ.org>
                      Cc: Foster, James J. <jfoster@princelobel.com>; Carlson, Steven C. <SCarlson@RobinsKaplan.com>; Gannon, Kevin
                      <kgannon@princelobel.com>; Michael Pieja <mpieja@goldmanismail.com>; Lauren Abendshien <labendshien@goldmanismail.com>;
                      Doug Winnard <dwinnard@goldmanismail.com>
                      Subject: RE: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA

                      All,

                      Thank you again for speaking with me yesterday. As we discussed, Uniloc proposes to significantly scale back the redactions
                      and sealings submitted by Apple and Uniloc in the course of Apple’s motion to dismiss. Further below is an FTP link to the
                      documents; I will circulate a password in a follow-up email.

                      The documents found in the zipped folder from the FTP link are comprised of all of the redacted and sealed documents the
                      parties filed with respect to that motion, save for three that I will explain a bit later.

                      The redacted documents show in highlighting the text that was redacted in the public filings; in other words, you can see the
                      previously redacted text behind the highlighting. A very few lines—or sometimes just a few words—in the redacted documents
                      remain redacted, as those contain Uniloc’s and/or third parties’ trade secret information.

                      The exhibits found in the zipped folder were previously sealed, and thus are not (currently) accessible to the public at all. (NB:
                      There were also documents that were submitted in the clear; those are not included.) For most of these sealed documents, we
                      propose that they be unsealed entirely. For several others, we propose to unseal them, but with a few redactions, again targeted
                      at Uniloc’s and/or third parties’ trade secret information.

                      Finally, there are three documents that we believe should remain sealed. These are:

                         ·   Case No. 360, Dkt. No. 135-12, which is the confidential patent assignment agreement between Uniloc and HPE. HPE,
                             a third-party to the litigation, has not approved releasing this document, and Uniloc cannot do so unilaterally.
                         ·   Case No. 360, Dkt. No. 147-4, which is the confidential license agreement between Uniloc and Microsoft. Microsoft, a
                             third-party to the litigation, has not approved releasing this document, and Uniloc cannot do so unilaterally.
                         ·   Case No. 360, Dkt. No. 147-7, which is the Heads of Agreement between Fortress Credit Corp. and Craig Etchegoyen,
                             neither of whom are parties to the litigation. It is, effectively, part of Mr. Etchegoyen’s employment agreement, and
                             thus both personal and confidential.

                      We do not believe that these documents include any information that has anything that has to do with the substance of Judge
                      Alsup’s ruling.

                      Also in the folder, and attached hereto, is a Word document that identifies each of the previously redacted and sealed
                      documents, along with an explanation of whatever proposed redactions/sealings Uniloc and Fortress believe are appropriate.
                      Thus, for example, it identifies “2018-10-25 D135 -00360 SEALED Apple Motion to Dismiss,” which is Apple’s motion
                      to dismiss. Thereunder, the document then lists five specific instances of redactions. The following document,
                      “2018-10-25 D135-1 -00360 SEALED Decl Winnard Apple Motion to Dismiss,” was the declaration that accompanied
                      Apple’s motion. Thereunder, it states that Uniloc and Fortress propose that “None” of the redactions should
                      remain.

                      Finally, also attached please find Judge Alsup’s sealed order denying Apple’s motion to dismiss. Uniloc and Fortress reviewed
                      the order and propose to redact only four items, each of which is a dollar value.

                      Uniloc intends to move to reconsider Judge Alsup’s order denying the parties’ motions to seal. As such, we ask that you review
                      these documents and get back to us in short order.

                      Sincerely yours,
                             Aaron




3 of 13                                                                                                                                                    3/5/19, 5:02 PM
Re: Uniloc USA, Inc. v.Case
                       Apple Inc., Case No. 18-cv-00572-WHA
                             3:18-cv-00363-WHA           Document                                        168-3 Filed 03/11/19 Page 5 of 5

                   You have received 1 secure file from jrubel@targetlitigation.com.
                   Use the secure link below to download.



                   Documents: 26

                   Secure File Downloads:
                   Available until: 04 February 2019

                   Click link to download:

                   Revised Redactions.zip
                   25.35 MB, Fingerprint: 667a676e538e32db776bcf6e9fa4ce8e (What is this?)

                   You have received attachment link(s) within this email sent via Accellion Secure File Transfer. To retrieve the attachment(s), please click on the
                   link(s). To learn how your company can benefit from Accellion Secure File Transfer, please visit http://www.accellion.com



                   Aaron Jacobs


                   Prince Lobel Tye LLP
                   One International Place, Suite 3700
                   Boston, Massachusetts 02110

                     617 456 8082 direct
                     ajacobs@princelobel.com




                   From: Daniel Nazer [mailto:daniel@eﬀ.org]
                   Sent: Thursday, January 24, 2019 3:01 PM
                   To: Jacobs, Aaron <ajacobs@princelobel.com>; Alex Moss <alex@eﬀ.org>
                   Cc: Foster, James J. <jfoster@princelobel.com>; Carlson, Steven C. <SCarlson@RobinsKaplan.com>; Gannon, Kevin
                   <kgannon@princelobel.com>; Michael Pieja <mpieja@goldmanismail.com>; Lauren Abendshien <labendshien@goldmanismail.com>;
                   Doug Winnard <dwinnard@goldmanismail.com>
                   Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA


                   Hello Aaron,

                   Today is a meeting-filled day for me but I have 3:00-3:30 pm PST free if that works for you.

                   We could use this dial-in:

                   (515) 603-3192
                   1099279#

                   Let me know if that works. Otherwise perhaps tomorrow at 2pm PST.

                   I'd like to give counsel for Apple (cc'd) a chance to join if they want to.

                   Best regards,

                   Daniel

                   On 1/24/19 6:30 AM, Jacobs, Aaron wrote:
                          Daniel and Alex,

                          We (as Uniloc’s counsel) and third-party Fortress’s counsel have rereviewed the sealed documents and would like
                          to speak with you about a potential proposal to remove a significant amount of the redactions. Are you available
                          today to by phone to discuss? We will, of course, rope in Apple’s counsel to the discussions once we’ve had our
                          initial call with you.

                          Sincerely yours,
                                 Aaron

                          From: Daniel Nazer [mailto:daniel@eﬀ.org]
                          Sent: Tuesday, January 08, 2019 2:48 PM
                          To: Jacobs, Aaron <ajacobs@princelobel.com>; Alex Moss <alex@eﬀ.org>; Lauren Abendshien
                          <labendshien@goldmanismail.com>
                          Cc: Michael Pieja <MPIEJA@goldmanismail.com>; Doug Winnard <dwinnard@goldmanismail.com>; Foster, James J.
                          <jfoster@princelobel.com>
                          Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA




4 of 13                                                                                                                                                                 3/5/19, 5:02 PM
